Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Freund on January 11, 2022.

The application has been amended as follows: 
Claim 21 is amended: A method of opening a heat-bonded connection site between two hollow, flexible, thermoplastic segments of a medical fluid path defined by a seal line having [[an]] a connection site axis, with a connection site opening station comprising a roller having a first substantially cylindrical surface rotatable about a first axis and a plate having a second substantially planar surface facing the first cylindrical surface, one of the roller and the plate being moveable perpendicular to the first axis of the roller between a first position in which the facing surfaces are spaced apart sufficiently to receive the two segments and the 
a) placing the connection site between the facing surfaces of the connection site opening station;
b) moving the surfaces to compress the connection site substantially perpendicular to the connection site axis; and
c) rotating the connection site substantially about the connection site axis.

Claim 31 is amended: A method of forming and opening a heat-bonded connection site between two hollow, flexible, thermoplastic segments of a medical fluid path defined by a seal line having [[an]] connection site axis, with a connection system comprising a connection forming apparatus and a connection site opening station, the connection site opening station further comprising a roller having a first substantially cylindrical surface rotatable about a first axis and a plate having a second substantially planar surface facing the first cylindrical surface, one of the roller and the plate being moveable perpendicular to the first axis of the roller between a first position in which the facing surfaces are spaced apart sufficiently to receive the two segments and the 
a) forming the connection site with the connection forming apparatus;

c) moving the surfaces of the connection site opening station to compress the connection site substantially perpendicular to the connection site axis; and
d) rotating the connection site substantially about the connection site axis.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Watanabe (US 5,554,253) teaches a similar connection forming device for medical tubes as and a connection site opening station and method for opening the heat-bonded connection site (See col. 2, lines 6-10).  Although Watanabe teaches both plates and rollers for applying a downward and lateral force on the tube, it fails to teach both a roller and a plate wherein the roller moves back and forth over the plate while applying a downward force.  Applicant attests on the record in Application 15/978,487 that this change in structure causes a change in function that provides an advantage relative to Watanabe.  
It is also noted in Watanabe (US 5,674,741, herein after “Watanabe2”), which teaches a similar medical tube welding device (See Fig. 17) and connection site opening station (See Fig. 18-19) as Watanabe (US 5,554,253), also teaches a roller [737] moveable back and forth relative to a plate [701] while applying a force to a tube/bag [6] (See Fig. 45 and col. 45, line 59 to col. 46, line 11).  However, Watanabe2 doesn’t teach the plate and roller can move towards each other to apply the force, nor does it teach they could move close enough to apply force to a tube seal-line to open the seal-line as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746